DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             BRIAN BRIGGS,
                               Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D21-1585

                           [February 16, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No.
562017CF001902B.

   David M. Lamos, Fort Pierce, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Allan R. Geesey,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    Pursuant to a plea agreement, Appellant was sentenced to fifteen years
in prison, with a ten-year mandatory minimum sentence. Post-sentence,
he filed a motion under Florida Rule of Criminal Procedure 3.170(l),
seeking to withdraw his plea of nolo contendere. Appellant’s motion
contended that his plea was involuntary because his attorney failed to
inform him that he was eligible for a youthful offender status. The trial
court denied the motion without holding an evidentiary hearing, stating in
its order that “even if the court had the discretion to impose a Youthful
Offender sentence, based upon the egregious facts of this case, the court
would impose the same sentence, regardless.”

   “[W]hen a motion to withdraw is filed after sentencing, the burden is
upon the appellant to show that ‘a manifest injustice has occurred.’” Hall
v. State, 72 So. 3d 290, 293 (Fla. 4th DCA 2011) (quoting Snodgrass v.
State, 837 So. 2d 507, 508 (Fla. 4th DCA 2003)). Appellant failed to satisfy
this burden. Appellant has not asserted, either in his motion below or in
his appeal, that but for his attorney’s misadvice, Appellant would not have
pled guilty and would have insisted on going to trial. “This is fatal to his
claim.” Alfred v. State, 998 So. 2d 1197, 1200 (Fla. 4th DCA 2009).
Moreover, in light of the trial court’s pronouncement that it would not have
reduced Appellant’s sentence per the permissive (not mandatory) youthful
offender sentencing option, Appellant has not demonstrated prejudice or
harmful error. Accordingly, the trial court did not abuse its discretion in
denying the motion to withdraw plea.

   Affirmed.

CONNER, C.J., FORST and KUNTZ, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2